DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert D. Pointer (Reg. No. 73,654) on March 1, 2021.
The application has been amended as follows: 
1.	(Currently Amended) A method comprising:
identifying a radio map for an area, wherein the radio map comprises a plurality of entries that represents a plurality of sets of location-dependent measurements from individual ones of a plurality of reference points for the area;
determining a plurality of access points within the area;
determining, via a computing device, a set of location-dependent measurements characterizing signals received from at least one of the plurality of access points; and
determining a position vector corresponding to a location of the computing device based at least in part on the set of location-dependent measurements according to an optimization of a multi-objective cost function that optimizes at the same time 
a first objective for minimizing a distance between the set of location-dependent measurements of individual ones of the plurality of access points and the plurality of entries in the radio map; and 
at least one of the plurality of entries in the radio map exceeding a threshold, and the potentially faulty location-dependent measurement is discarded from the multi-objective cost function. 
2.	(Currently Amended) The method of claim 1, 
wherein each of the plurality of sets of location-dependent measurements comprising a location-dependent measurement for individual ones of a respective subset of the plurality of access points, [[;]] and further comprising:
generating the radio map based at least in part on the plurality of sets of location-dependent measurements. 

14.	(Currently Amended) A system comprising:
a memory comprising at least one radio map;
at least one computing device in communication with the memory 
identify a radio map for an area from the at least one radio map in the memory , wherein the radio map comprises a plurality of entries that represents a plurality of sets of location-dependent measurements from individual ones of a plurality of reference points for the area;
determine a plurality of access points within the area;
determine a set of location-dependent measurements characterizing signals received from at least one of the plurality of access points; and
optimization of a multi-objective cost function optimizes 
a first objective for minimizing a distance between the set of location-dependent measurements of individual ones of the plurality of access points and plurality of entries in the radio map; and 
a second objective for isolating an impact of a potentially faulty location-dependent measurement detected from one of the plurality of access points, wherein the potentially faulty location is detected based at least in part on a measurement difference between the potentially faulty location-dependent measurement and at least one of the plurality of entries in the radio map exceeding a threshold, and the potentially faulty location-dependent measurement is discarded from the multi-objective cost function.  

15.	(Currently Amended) The system of claim 14, wherein each of the plurality of sets of location-dependent measurements comprising a location-dependent measurement for individual ones of a respective subset of the plurality of access points and the at least one computing device is further configured to at least:




19.	(Currently Amended) A method comprising:
identifying a radio map for an area, wherein the radio map comprises a plurality of entries that represents a plurality of sets of location-dependent measurements from individual ones of a plurality of reference points for the area;
determining a plurality of access points within the area;
determining, via a computing device, a set of location-dependent measurements characterizing signals received from at least one of a plurality of access points;
generating a finer radio map based at least in part on an optimization of an unconstrained multi-objective cost function that at least searches for a sparse solution over a plurality of possible reference points, the unconstrained multi-objective cost function optimizing at the same time a
a first objective for minimizing a distance between the set of location-dependent measurements of individual ones of the plurality of access points and the plurality of entries in the radio map; and 
a second objective for isolating an impact of a potentially faulty location-dependent measurement detected from one of the plurality of access points, wherein the potentially faulty location is detected based at least in part on a measurement difference between the potentially faulty location-dependent measurement and at least one of the plurality of entries in the radio map exceeding a threshold, and the potentially faulty location-dependent measurement is discarded from the multi-objective cost function; and


20.	(Currently Amended) The method of claim 19, 
wherein each of the plurality of sets of received signal strength comprising a received signal strength for individual ones of a respective subset of the plurality of access points[[;]] , and further comprising:
generating the radio map based at least in part on the plurality of sets
of received signal strengths.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646